Per Curiam.
No question of law is involved in this case. It was tried by a jury. There is testimony to sustain the *93verdict. In such cases this court will not inquire into the preponderance of the evidence, or interfere with the verdict, or with the judgment of the trial court in denying motions for directed verdict, judgment non obstante veredicto, and for a new trial. We interfere in jury cases only when it can be said that there are no facts which will support the legal conclusion that a judgment should be rendered.
A part of a real estate commission which respondent claims, and which is the foundation of his suit, was taken in the form of a promissory note which was discounted by appellants. It is contended that, in any event, respondent’s judgment must be diminished to the extent of the discount. Whether respondent was bound to lose the discount, or any part of it, was for the jury.
The judgment is affirmed.